Case 1:20-cv-03013-JGK Document 42

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM FIGUEROA,
Petitioner,
- against -
KEYSER,

Respondent.

 

JOHN G. KOELTL, District Judge:

Filed 09/15/21 Page 1 of 3

20-cv-3013 (JGK)

 

 

 

ORDER
USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:. |
DATE FILED: 9/14/21

 

 

 

 

 

 

The Court has received the attached letter from the

petitioner. The respondent should advise the Court whether the

petitioner has now exhausted his state court remedies, and should

explain the status of the briefing at this point. The Court will

mail a copy of this Order to the petitioner.

SO ORDERED.

Dated: New York, New York
September 14, 2021

[eee

 

 

John G. Koeltil

United States District Judge

 

Copy mailed to pro se party(ies)

at docket address

 

 

 

 
Case 1:20-cv-03013-JGK Document 42 Filed 09/15/21 Page 2 of 3

   
 

 

 

By We
William Figueroa-91-A-2142 mn
Sullivan Correctional Facility E 44 2021 }
P.O. Box 116 “oo an
Fallsburg, NY 12733 JOUN G KOELTL
U.S.DJ.

 

September 7, 2021

Hon. John G. Koeld

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Street

New York, New York 10007

 

Re: Figueroa v. Keyser,
No. 20 Civ. 3013 JGK)\(RWL)

 

Dear Hon. Koeltl:

PLEASE TAKE NOTICE that, | am petitioner William Figueroa, and respectfully
states and alleges as followed:

On September 7, 2021 The New York Court of Appeals denied Petitioner’s motion
to leave to appeal. See: People ex rel William Figueroa, 2021 WL 3926002 (2021). (See
Attached here).

I am respectfully now being timely informing this Court of that decision and that I
petitioner be removed from stay, in moving to reopen my prior writ of habeas corpus,
pursuant to 28 U.S.C. §2254 (Covid-19) motion before this court due to the State Court of
Appeals finial decision in which now I have exhausted my claim in State Court.

Thank you for your time and consideration in this matter.

MWe submitted,

William Figyéroa

Cc: Mr. Mathew Keller
Assistant Attorney General
28 Liberty Street
New York, NY 10005
The People ete SRR, WHF NGI AMEarhy OSAMA ip BURP AbaHp I?" PaGS SOS

2021 N.Y. Slip Op. 70966

2021 WL 3926002
Unpublished Disposition
NOTE: THIS OPINION WILL
NOT APPEAR IN A PRINTED
VOLUME. THE DISPOSITION
WILL APPEAR IN THE REPORTER.
This motion is uncorrected and
subject to revision before publication
in the printed Official Reports.
Court of Appeals of New York.

The People etc. ex rel.
William Figueroa, Appellant,

End of Document

V.
William Keyser, etc., Respondent.

2021-412

September 2, 2021
Opinion
*1 Motion for leave to appeal denied.
All Citations

Slip Copy, 2021 WL 3926002 (Table), 2021
N.Y. Slip Op. 70966

© 2021 Thomson Reuters, No clains to orginal US, Government Works.

 

BPI EE ae EA RPO OV beac SSesridase tebe edule tes eseippiesed 22! SUascspastesveurniett Gf e
Wee ELAM 20%) Daanson riculors. Alves Ckaby io Gyigivud Lioo. Caovernrnenl Works

 
